Citation Nr: 0612692	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  94-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent prior to December 7, 2004, for restrictive lung 
disease.

2.  Entitlement to a disability rating greater than 60 
percent from December 7, 2004, for restrictive lung disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1979 to August 1983.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The Board of Veterans' Appeals remanded this case in 
September 2004.  At that time referring to the RO a claim for 
total disability rating based on individual unemployability 
pending since February 1997.  A November 2003 deferred rating 
action shows the RO is aware of the matter, but there is not 
indication of subsequent action.  Additionally, in January 
2003 and subsequently, the veteran claimed entitlement to an 
apportionment of her ex-husband's VA benefits.  These matters 
are referred to the RO for appropriate action.

The January 2005 VA examiner opined that the veteran's 
service-connected restrictive lung disease is "additive" to 
the veteran's asthma during asthma flare-ups.  Construing 
"additive" as meaning aggravates, the examiner's statement 
reasonably raises a claim of entitlement to secondary service 
connection for asthma due to aggravation of asthma by 
service-connected restrictive lung disease.  See 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  At no time has the veteran met any of the criteria for a 
100 percent disability rating for restrictive lung disease.

2.  The veteran has suffered dyspnea on slight exertion and 
pulmonary function tests inconsistently show severe 
ventilatory defect since the inception of her claim for 
increased rating, with multiple pulmonary function findings 
since October 7, 1996, within the FEV1 range of 40 to 55 
percent predicted, or the FEV1/FVC range of 40 to 55 percent, 
or the DLCO (SB) range of 40 to 55 percent predicted.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent disability rating 
for restrictive lung disease are met and have been met since 
the inception of the instant increased rating claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1992 & 2005).

2.  The schedular criteria for a 100 percent disability 
rating for restrictive lung disease are not met and have not 
been met during any time under consideration in this appeal.  
38 U.S.C.A. § 1155 (West 202); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1992 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The regulations and criteria for rating the respiratory 
system have changed while the veteran's claim has been 
pending, effective October 7, 1996.  61 Fed. Reg. 46,720-31 
(date) (codified at 38 C.F.R. §§ 4.96, 4.97 (2005)).  
Disabilities affected by such a change are rated according to 
the older rating criteria prior to the date of the amendment 
and according to the newer criteria beginning on the 
effective date of the change in the rating criteria.  
VAOPGCPREC 7-2003.  The rating criteria in effect prior to 
October 7, 1996, are cited from the 1992 edition of title 38, 
Code of Federal Regulations, the edition current when the 
veteran filed her claim.

In this case, the veteran's restrictive lung disease has been 
rated as an unlisted condition for over 20 years, see 3.951 
(2005), by analogy to bronchitis.  See 38 C.F.R. § 4.20 
(2005).  The 1996 amendments to the rating schedule included 
a section for restrictive lung disorders.  The veteran's 
disability does not comport precisely with any of the listed 
conditions.  The general formula for rating restrictive 
respiratory conditions prescribes the same functional 
criteria as the amended criteria for rating bronchitis.  In 
light of the long-stable rating of the veteran's disability 
by analogy to bronchitis, and the lack of information 
necessary to support rating the veteran's condition as a 
different disability now, see 38 C.F.R. § 4.13 (2005) 
(changes of diagnosis), this decision will apply the criteria 
for rating bronchitis both before and after the date of 
effective date of the amendment of the criteria for rating 
disabilities of the respiratory system.  This is warranted in 
the instant case, because the evidence of record does not 
permit clear apportionment between the veteran's service-
connected restrictive lung disease and her nonservice-
connected asthma of their respective contributions to her 
respiratory disability.

Historically, the veteran had chronic shortness of breath in 
service secondary to restrictive defect following a right 
thoracotomy, according to Army Medical Board proceedings.  At 
that time a mild component of asthma could not be ruled out.

From 1990 until the time of her claim for increased rating in 
December 1992, the veteran suffered frequent attacks of 
respiratory distress identified in the VA outpatient records 
as asthma.  A pulmonary function test in May 1992 showed 
reduced FEV1 and FVC with normal FEV1/FVC ratio, consistent 
with a moderate restrictive defect.  Lung volumes were also 
consistent with moderate restrictive lung defect.  The 
veteran left VA employment in 1992, according to the Director 
of the medical intensive care unit where she worked, because 
of frequent exacerbations of asthma.  He described a level of 
dyspnea on exertion comparable to the 60 percent level of 
disability for bronchitis then in effect, but the pulmonary 
function test did not show the severe ventilatory defect 
required for a 60 percent rating at that time, See 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1992), but the disability 
picture is different when a longer view is taken of the 
entire history.  38 C.F.R. § 4.1 (2005).

On VA examination in April 1994, pulmonary function showed an 
FEV1 of 53 percent of predicted, and the VA examiner opined 
that the veteran's history and pulmonary function tests were 
consistent with history of sarcoidosis and mild to moderate 
restrictive lung disease, but the insignificant changes post-
bronchodilator challenge together with the veteran's history 
are not consistent with asthma.

The veteran also has repeated bouts of bronchitis, with the 
associated coughing and wheezing, as noted in the April 1994 
VA examination.  The cough and wheezes are criteria for 
rating bronchitis, which is the analogue used to rate the 
veteran's disability, but the veteran is not service-
connected for bronchitis, which further complicates the 
disability picture for rating purposes.  There is ambiguity 
of the diagnosis of the predominant respiratory disorder and 
inconsistent pulmonary function seen when the May 1992 and 
the April 1994 pulmonary function tests are compared.  In 
light of this complexity, the total disability picture from 
ventilatory defects due to multiple and overlapping causes 
from the time of the veteran's claim until the date of 
amendment of the rating criteria more nearly approximates the 
dyspnea on slight exertion and severe ventilatory defect that 
warrants a 60 percent rating than it does a 30 percent 
rating.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6600 (1992).

In considering whether a 100 percent rating is warranted for 
restrictive lung disease under the older rating criteria, it 
is reasonable to exclude the criterion of severe chronic 
airway obstruction as unrelated to the service-connected 
disorder.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (1992).  
The other criteria for a 100 percent rating are not shown in 
the evidence of record.  The veteran's ventilatory defect is 
never shown in the evidence to be pronounced, with copious 
cough and dyspnea at rest, nor has she ever had associated 
severe emphysema or cyanosis and right sided heart 
involvement.  The evidence does not show or nearly 
approximate the criteria for a 100 percent rating for 
restrictive lung disease under the older rating criteria.

Applying the newer rating criteria, a VA pulmonary function 
test in February 1997 measured FEV1 of 51 percent of 
predicted value, which is within the range of 40 percent to 
55 percent of predicted FEV1 that is among the alternative 
criteria for a 60 percent rating.  Pulmonary function testing 
in December 2004 revealed two criteria of a 60 percent 
rating, FEV1 of 51 percent of predicted value, and DLCO of 47 
percent of predicted value.  The report did not specify that 
the DLCO was performed by the single breath method as 
prescribed in the rating schedule, but VA performed the test 
for rating purposes.  Administration of compensation 
examinations according to VA criteria is the regular function 
of VA Compensation and Pension Service.  It is presumed that 
VA administered the test in the manner VA prescribes for such 
tests absent evidence to the contrary.  A VA examiner 
reviewed the December 2004 pulmonary function test in 
conjunction with taking a clinical history, reviewing the 
veteran's medical records, and examining the veteran.  He 
determined initially that she has severe restrictive defect, 
then modified the opinion to moderately severe.  He opined 
that multiple factors accounted for her impairment and that 
her impairment resulted in limited exertional performance.

As indicated above, the commingling of factors that 
contribute to the veteran's functional impairment from 
restrictive lung disease are not to be sorted out with the 
available evidence.  The veteran meets the newer rating 
criteria for a 60 percent rating from the effective date of 
change in the criteria.  38 C.F.R. § 4.97 Diagnostic Code 
6600 (2005).  Her restrictive lung disease does not manifest 
in any pulmonary function within the ranges specified for a 
100 percent rating.  She does not present with cardiac or 
cardiopulmonary factors required for a 100 percent disability 
rating, nor does she or has she ever required outpatient 
oxygen therapy.  Id.  In the absence of any criterion of a 
100 percent rating, she also does not nearly approximate the 
criteria for a 100 percent disability rating under the newer 
rating criteria.  38 C.F.R. § 4.7 (2005).

Finally, the voluminous non-VA medical evidence of record is 
almost entirely of orthopedic and psychiatric treatment and 
evaluations.  The few records pertinent to the veteran's 
respiratory disease do not afford evidence of more severe 
disability than the VA records show.  The veteran's 
statements in support of the claim, of which her January 2003 
statement is representative, have been essentially expressive 
of her subjective disablement do to multiple medical 
conditions.  Considered in light of the objective evidence, 
they do not provide sufficient weight to warrant a 100 
percent schedular rating.

II.  Duty to Notify and to Assist

VA developed the evidence for the veteran's December 1992 
claim without any explicit notice of the information and 
evidence necessary to substantiate her claim until February 
2003.  In letters of February 2003, November 2004, and 
February 2005, VA notified the veteran of the information and 
evidence necessary to substantiate her claim, including her 
right to VA assistance and her and VA's respective burdens to 
produce information and evidence.  The November 2004 and 
February 2005 letters specifically informed the veteran that 
she must inform VA how to obtain any evidence not in her 
possession other than federal records.  Although stated in 
the negative, the instruction is substantively equivalent to 
an instruction to submit evidence in her possession.

Additionally, VA provided the veteran a statement of the case 
(SOC) in November 1993 and supplemental statements of the 
case (SSOC) in July 1994, August 1996, August 2003, and 
November 2005, which informed the veteran of the evidence 
necessary to substantiate her claim under both the older and 
the newer regulations.  The defect of failing to notify her 
of which evidence VA would obtain and which evidence she must 
provide was cured with the letters noted above.  The veteran 
has submitted statements in support of her claim.  The 
veteran, through her representative, indicated in February 
2006 that the record is complete.  

Notice of the information and evidence necessary to 
substantiate an increased rating claim must also include 
notice that VA would determine the effective date of the 
increased disability payment in the event of a successful 
claim.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006).  Though this notice 
requirement was not met in this case, an error is not 
prejudicial when it did not affect the essential fairness of 
the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103, 
116 (2005).  A November 2005 supplemental statement of the 
case provided the effective date of the partial grant of her 
claim, thus identifying the evidence necessary for 
entitlement to an increase from an earlier date.  
Additionally, defective notice as to effective dates is not 
be unfair in this case because VA must address any notice 
defect with respect to the effective date elements when 
implementing the award ordered in this decision. 

No defect in notice has obstructed the veteran's 
participation in developing or prosecuting her claim.  VA has 
discharged its duty to notify the veteran how to prosecute 
her claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

VA has obtained all of the evidence of which it had notice 
and that the veteran authorized VA to obtain.  There has been 
no failure to obtain evidence of which VA must notify the 
veteran.  VA has examined the veteran several times during 
the pendency of her claim, and VA obtained a medical opinion 
in January 2005.  No other medical opinion is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (e) (2005).


ORDER


A schedular rating of 60 percent prior to December 7, 2004, 
for restrictive lung disease, status post thoracotomy, is 
granted.

A schedular rating greater than 60 percent for restrictive 
lung disease, status post thoracotomy, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


